Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The prior art made of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed limitations.  Ma (US 9,793,884), Kim (US 7,969,213) and Kuroki et al. (PGPub. 2011/0050304), taken individually or in combination, do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
With respect to independent claim 1: 
a first latch circuit in which a connection of … the fourth transistor with the first conductivity type and the fourth transistor with the second conductivity type, having gates commonly connected to the first input node and having drains commonly connected to a first node, the fifth transistor with the first conductivity type and the fifth transistor with the second conductivity type having gates commonly connected to the second input node and having drains commonly connected to the first node, the third transistor with the first conductivity type and the third transistor with the second conductivity type having gates commonly connected to a second node connected to the first node on an output side of the first input circuit via a first inverter; … 
a second latch circuit in which a connection of … the ninth transistor with the first conductivity type and the ninth transistor with the second conductivity type having gates commonly connected to the third input node and having drains commonly connected to a third node, the tenth transistor with the first conductivity type and the tenth transistor with the second conductivity type having gates commonly connected to the fourth input node and having drains commonly connected to the third node, the eighth transistor with the first conductivity type and the eighth transistor with the second conductivity type having gates commonly connected to a fourth node connected to the third node on an output side of the second input circuit via a second inverter; and
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881.  The examiner can normally be reached on M-F: 9:00AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

April 5, 2021
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824